Citation Nr: 9916163	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-20 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction 
with post traumatic stress disorder (PTSD), currently 
evaluated 50 percent disabling.

2.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1941 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Oakland Regional 
Office (RO) February 1994 rating decision which denied an 
increased rating in excess of 10 percent for service-
connected psychiatric disability and service connection for 
Parkinson's disease.  By January 1996 rating decision, the 
evaluation of his psychiatric disability was increased to 50 
percent.  In view of AB v. Brown, 6 Vet. App. 35, 38 (1993), 
the claim remains in controversy where less than the maximum 
available benefit is awarded.  In June 1997, the case was 
remanded to the RO for additional development of the evidence 
regarding the remaining issues, cited on the title page.


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability, 
diagnosed as anxiety reaction and PTSD, is currently 
manifested by difficulty sleeping and nightmares, 
nervousness, anxiety, increased startle response, difficulty 
concentrating, and memory impairment; he lives with his 
spouse of more than 50 years, has 5 children, and his ability 
to maintain his relationship is not shown to be severely 
impaired.

2.  Parkinson's disease or early manifestations thereof were 
not evident in service or for many years thereafter; medical 
evidence of record does not demonstrate that the disease 
began during the veteran's active service or is related to 
any event therein.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for anxiety reaction and PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Codes 9400-9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Codes 9400-9411 (1998).

2.  Parkinson's disease was not incurred in nor aggravated by 
active naval service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that his service-connected psychiatric disability has 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992); King v. Brown, 5 Vet. App. 19 (1993).  Once 
determined that a claim is well grounded, VA has a statutory 
duty to assist in the development of evidence pertinent to 
the claim.  38 U.S.C.A. § 5107(a).  Pertinent clinical data 
have been associated with the file, including current data 
sufficient to address the merits of the veteran's claims.  
Thus, the Board is satisfied that the duty to assist has been 
met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for psychoneurosis (anxiety) 
was granted by October 1945 RO rating decision based on the 
veteran's service medical records showing that the onset of 
his psychiatric disability, manifested by anxiety, jumpiness, 
increased startle response, nervousness, and insomnia, had 
its onset during World War II (his records indicate that he 
was stationed at Pearl Harbor during the Japanese attack on 
the base).  Based on the severity of his psychiatric 
symptomatology, a 50 percent rating was assigned.

By May 1948 RO rating decision, the evaluation of the 
veteran's service-connected psychiatric disability was 
decreased from 50 to 10 percent based on clinical evidence 
(March 1948 VA psychiatric examination report) showing an 
improvement in the severity of his pertinent symptomatology.

On VA psychiatric examination in August 1960, the veteran 
appeared very vigorous but exhibited evidence of tension 
through a "fine tremor" of his hands and overt anxiety.  He 
indicated that he felt jittery at times, his heart pounded 
rapidly, and he had to control his temper.  On examination, 
anxiety reaction was diagnosed.

VA outpatient treatment records from March 1991 to January 
1993 reveal intermittent treatment associated with 
nervousness, depression, and anxiety.  In January 1993, the 
veteran indicated that he was not on any antipsychotic or 
antidepressant medication.  

On VA psychiatric examination in July 1993, the veteran 
indicated that he was nervous "most of the time," and that 
he had an increased startle response, but noted that he was 
very happy most of the time and enjoyed his relationship with 
his spouse (to whom he has been married since age 22; a 
photocopy of their marriage certificate reveals that they 
were married in November 1947).  He indicated that he 
experienced frequent episodes of falling down and was 
informed by a physician that this was related to his 
neuropsychiatric anxiety condition.  On examination, 
generalized anxiety disorder and mild PTSD were diagnosed and 
Global Assessment of Functioning (GAF) score 60 was assigned.  

Medical records from Kaiser Permanente from April 1991 to 
February 1994, and Stanford University from December 1984 to 
April 1994, do not reveal treatment associated with the 
veteran's psychiatric disability.

On VA psychiatric examination in September 1995, including 
the examiner's review of the claims file, the veteran 
indicated that he experienced nightmares and recurrent dreams 
of World War II, depression, severe anxiety, and nervousness.  
On examination, he was anxious and displayed psychomotor 
slowing, but there was no evidence of loosening of 
association, flight of ideas, hallucinations, delusions, 
suicidal ideation, and his though-process was goal-oriented; 
his immediate recall was very poor, short-term memory was 
slightly impaired, and long-term memory was fair.  Moderate 
generalized anxiety disorder and mild PTSD were diagnosed, 
and GAF score 40 was assigned.

Based on the foregoing VA psychiatric examination report in 
September 1995, the evaluation of the veteran's service-
connected psychiatric disability was increased from 10 to 50 
percent by January 1996 RO rating decision.

At a March 1997 Travel Board hearing, the veteran testified 
that he experienced frequent episodes of falling down since 
active service, believing that such episodes of falling 
constituted a manifestation of his service-connected 
neuropsychiatric disability as he experienced them since his 
World War II service.  At that hearing, his spouse testified 
that he experienced frequent episodes of falling down and 
experienced recurrent nightmares and difficulty sleeping; she 
indicated that he never talked much about his dreams of 
wartime experiences and, in the recent past, became "a lot 
quieter" and did not talk much at all.  She indicated that 
he received intermittent psychiatric treatment which seemed 
to alleviate his symptoms.  She indicated that he retired in 
1984 or 1985, but returned to work as a merchant marine for a 
period of time during the Persian Gulf War.

VA outpatient treatment records from August 1993 to July 1997 
reveal intermittent treatment associated with the veteran's 
psychiatric disability manifested by insomnia, recurrent 
nightmares, anxiety, depression, sadness, and episodes of 
falling down.  The severity of his neuropsychiatric symptoms 
is shown to have fluctuated during this period of time (e.g., 
his relationship with his spouse was at times strained, and 
at other times, he related well to her).  

On VA psychiatric examination in July 1998, including the 
examiner's review of the claims file and interview of the 
veteran's spouse, the veteran indicated that he had 
"problems with his nerves" since Pearl Harbor, noting that 
he was anxious "all of his life."  He indicated that he had 
not worked since 1990.  He indicated that his sleep was poor, 
that he experienced recurrent nightmares about Pearl Harbor, 
and that he had an increased startle response; reportedly, 
his symptoms of anxiety and nervousness increased in severity 
during periods of war, especially during the Persian Gulf 
War.  On examination, he was depressed, his affect was 
blunted, speech was slow and monotone, his though process was 
characterized by some blocking, his insight was impaired and 
judgment fair, and he had intrusive thoughts about 
experiences during the events in Pearl Harbor; he denied 
hallucinations, delusions, or suicidal ideations; his 
immediate recall and short- and long-term memory were 
slightly impaired.  Generalized anxiety disorder and PTSD 
were diagnosed; GAF score of 50 was assigned, representative 
of serious symptoms or serious impairment in social, 
occupational, or school functioning.  

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the criteria for 
evaluation of mental disorders have changed.  The veteran's 
service-connected neuropsychiatric disability, diagnosed as 
anxiety reaction and PTSD, is currently evaluated under the 
rating criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Codes 9400-9411, and a 50 
percent rating is assigned.

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999, hereinafter "the 
Court") has held that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  Marcoux v. Brown, 10 
Vet. App. 3, 6 (1996), citing Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The RO has reviewed the veteran's claim under both the old 
and new rating criteria applicable to mental disabilities.  
Some of the criteria under the old regulations may be more 
liberal than under the new criteria; accordingly, the Board 
will also consider this case under both rating criteria.

Under the regulations in effect prior to November 7, 1996, a 
50 percent rating for psychoneurotic disorders (including 
generalized anxiety disorder and PTSD) is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, or by 
reason of psychoneurotic symptoms the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted under the same rating criteria where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

Under the regulations in effect on and after November 7, 
1996, a 50 percent evaluation is provided under Diagnostic 
Codes 9400-9411 where there is evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned 
where there is evidence of occupational and social impairment 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

On close review of the veteran's file, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 50 percent for the veteran's service-connected 
psychiatric disability.  Using first the old criteria, the 
evidence does not reflect that his ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired; the evidence reveals that he and his 
spouse have been married for more than 50 years and have 5 
children; although the veteran's spouse testified in March 
1997 that he recently became "quieter" and does not talk 
much, and VA outpatient treatment records indicate that the 
marriage functioned at times worse than at other times, there 
is no indication that their relationship is severely strained 
by reason of his psychiatric disability.  Moreover, the 
evidence indicates that he retired in about 1990 and has not 
worked in several years; the evidence does not indicate, 
however, that the severity and persistence of his psychiatric 
symptoms caused a severe impairment in his ability to obtain 
or retain employment.  Although the evidence demonstrates 
that he does continue to exhibit symptoms such as nightmares, 
difficulty sleeping, increased startle response, and a 
decreased desire to communicate even with his spouse, the 
evidence, overall, does not reveal that the pertinent 
symptomatology has resulted in severe impairment.  Thus, a 70 
percent rating under Diagnostic Codes 9400-9411 in effect 
prior to November 7, 1996 is not warranted.

Using the new regulations, the Board also finds that an 
evaluation in excess of 50 percent for the veteran's anxiety 
reaction and PTSD is not warranted, as he does not exhibit 
symptoms required for the next higher evaluation.  38 C.F.R. 
§ 4.130.  As demonstrated by recent medical records, 
including VA psychiatric examination in July 1998, he 
continues to exhibit symptoms of nightmares and difficulty 
sleeping, memory impairment, difficulty concentrating, 
increased startle response, and was described by his spouse 
as having become "quieter" in the recent past.  However, on 
examination in July 1998, there was no evidence showing 
frequent panic attacks or evidence of anger or 
circumstantial, circumlocutory or stereotyped speech, or 
difficulty in understanding complex commands; although his 
memory was impaired, the impairment was not of the severity 
showing that he was able to retain only highly learned 
material or was forgetting to complete tasks.  While the 
evidence reveals that he has not been employed for some time, 
he has not indicated, nor has it been found during the course 
of numerous clinical evaluations discussed above, that such 
unemployment or difficulty finding or retaining employment is 
due to his psychiatric disability symptoms.  Moreover, 
although his marital relationship appears to be strained at 
times, he has been married to his spouse for more than 50 
years; he is not shown to be unable to maintain his 
relationship with the spouse.  Therefore, his psychiatric 
disability symptoms, overall, are consistent with the above-
identified rating criteria for a 50 percent evaluation.  
38 C.F.R. § 4.130, Diagnostic Codes 9400-9411 (1998).  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the veteran's period of active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for certain organic diseases 
of the nervous system if the disability becomes manifest to a 
compensable degree within 1 year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1998).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records do not reveal any 
report or finding indicative of symptomatology consistent 
with early manifestations of Parkinson's disease.  His 
records reveal that he had combat service during World War II 
and was stationed in Pearl Harbor from November 1941 to 
January 1942.  

Symptoms or manifestations of Parkinson's disease were not 
evident during several years of the veteran's post service 
medical treatment; as indicated above, he exhibited symptoms 
of tension and anxiety-related hand tremor on VA psychiatric 
examination in August 1960.

VA outpatient treatment records from March 1991 to January 
1993 reveal a diagnosis of Parkinson's disease in January 
1993, but symptoms of weakness, loss of balance, and vertigo 
were indicated as early as in March 1991.  

On VA psychiatric examination in July 1993, the veteran 
indicated that he had a history of Parkinson's disease since 
1990.  On examination, Axis III diagnosis of Parkinson's 
disease was indicated.

Medical records from Kaiser Permanente from April 1991 to 
February 1994 reveal, in pertinent part, intermittent reports 
of loss of balance and falling.  In August 1991, a history of 
Parkinson's disease with gait disturbance on backward walking 
was indicated but, on examination in January 1992, the 
examiner indicated that he/she was not certain that the 
veteran's symptoms were those of early Parkinsonism.  In 
March 1992, a diagnosis of mild Parkinson's disease without 
tremor was indicated.  

Medical records from Stanford University from December 1984 
to April 1994 reveal, in pertinent part, a March 1994 report 
of history of Parkinson's disease; at that time, the veteran 
indicated that he may have inhaled some toxins during the 
Persian Gulf War when he was there as a merchant marine.  

Medical records from C. Tanner, M.D., dated in March 1992 and 
April 1994, reveal that she treated the veteran for 
Parkinson's disease.  In March 1992, she indicated that he 
had a history of "movement disorder" and loss of balance 
since a head injury 2 years earlier.  Parkinson's disease was 
reportedly initially diagnosed 1 year earlier.  On 
examination and review of the veteran's history, Dr. Tanner 
indicated that he showed mild signs of Parkinsonism, but 
further testing and clinical studies were recommended; his 
balance disorder was noted to be most prominent but he had no 
history (or contemporaneous evidence) of a tremor.  In April 
1994, Dr. Tanner indicated that the veteran had Parkinson's 
disease.  The etiology of Parkinson's disease is reportedly 
unknown but many causes therefor have been proposed, 
including extreme stress (such as a combat situation, being a 
prisoner of war, or having survived the Holocaust), exposure 
to toxic chemicals, and hereditary influences.  

By letter received by the RO in May 1994, the veteran 
indicated that he initially experienced episodes of falling 
down during his World War II service, specifically shortly 
after the Japanese attack on Pearl Harbor (where he was 
stationed at the time), that he experienced recurrent 
episodes of falling, and that he believed such symptoms of 
falling were directly related to his combat service.  

On VA psychiatric examination in September 1995, the veteran 
indicated that he had combat service during World War II 
during the Japanese attack on Pearl Harbor; reportedly, he 
experienced nervousness, severe anxiety, stress, and 
recurrent episodes of loss of balance and falling since World 
War II.  The examiner indicated that a prior diagnosis of 
Parkinson's disease seemed to have been revised.  Reportedly, 
he was a merchant marine for 50 years (and his employment 
reportedly included participation in combat support 
activities in Vietnam) and retired in 1990.  On examination, 
Axis III diagnoses of history of Parkinson's disease and 
tendency to fall were indicated.

At his March 1997 hearing, the veteran testified that he was 
a merchant marine for many years after active service; his 
employment reportedly included shipping bombs and other 
equipment to Vietnam during the Vietnam era, and he believed 
that the onset of his Parkinson's disease was related to his 
Agent Orange exposure during his employment-related 
activities as a merchant marine.  He indicated that he 
experienced recurrent episodes of falling down since service 
in 1941, but did not believe such symptoms were related to 
his Parkinson's disease.  At that hearing, his spouse 
testified that he had a long history of loss of balance and 
falling down, and that he received intermittent medical 
treatment for his Parkinson's disease.  

VA outpatient treatment records from August 1993 to July 1997 
reveal a June 1995 report of history of episodes of falling 
since 1940; at the time of this examination and on several 
occasions thereafter, it was indicated that the veteran 
received medical treatment for Parkinson's disease.  

On VA neurological examination in December 1998, including 
review of the claims file, the examiner indicated that the 
veteran had a typical history of adult onset (Parkinson's) 
disease which began about 5 years earlier; he reportedly 
never had any specific tremor, and his main problems 
consisted of episodes of falling down and difficulty walking.  
The examiner indicated that the veteran used medication to 
treat Parkinson's disease in the past, but because it did not 
result in improvement of the condition, the medication was 
discontinued.  The examiner indicated that the pertinent 
question was whether a diagnosis of Parkinson's disease was 
appropriate in this case; in reviewing the veteran's history, 
the examiner noted that the elements of contemporaneous 
examination clearly suggested a greater possibility that the 
veteran had progressive supranuclear palsy; a differential 
diagnosis was primary dementing process such as diffuse Lewy 
body disease.  The examiner opined that, regardless of which 
diagnosis was appropriate in this case, the etiology of any 
of the disorders (Parkinson's disease and/or progressive 
supranuclear palsy and primary dementing process) is unknown, 
and it would be impossible to relate them to the veteran's 
active service.  He opined that the veteran should be 
considered to have a degenerative illness, probably 
progressive supranuclear palsy, which is "completely 
unrelated to his military tour."  

Based on the foregoing, the Board finds that service 
connection for Parkinson's disease is not warranted.  The 
evidence of record, as discussed above, shows that although 
different factors appear to increase a person's risk for 
developing Parkinson's disease, the etiology of that disease 
is still unknown; as opined by the VA neurologist in December 
1998, it is impossible to attribute the onset of the 
veteran's Parkinson's disease (or any similar disease) to 
active service, and his disability is shown to involve a 
degenerative process which started many years after his 
service separation in 1945.  His service medical records are 
negative for any report or clinical finding showing in-
service onset of Parkinson's disease symptoms, and the 
disease appears to have been first diagnosed in 1990.  

The Board has considered the lay statements from the veteran 
and his spouse showing, essentially, that he has experienced 
problems with his balance and recurrent episodes of falling 
down since active service; although they appear to attribute 
such symptoms to his service-connected psychiatric disability 
rather than to Parkinson's disease, the clinical evidence of 
record demonstrates that such symptoms were treated in 
conjunction with his Parkinson's disease.  The Board notes 
that the veteran and his spouse are lay persons and as such 
are not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Grivois v. Brown, 
6 Vet. App. 136, 140 (1994), citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus, although they are competent 
to testify with regard to symptomatology which he manifested 
in the past and continues to experience at the present, see 
Cartright v. Derwinski, 2 Vet. App. 24 (1991), i.e. recurrent 
loss of balance and episodes of falling down, they are not 
competent to provide a medical diagnosis of Parkinson's 
disease, to relate it to any in-service manifestation of loss 
of balance, or to conclude now whether such symptoms 
constitute early manifestations of such disease.

The Board has also considered the veteran's contention that 
his recurrent symptoms of impaired balance and episodes of 
falling down (which appear to be related to Parkinson's 
disease) had their onset as a result of combat-related 
injuries.  As indicated above, he is shown to have had combat 
exposure in World War II and 38 U.S.C.A. § 1154(b) is thus 
applicable to his claim (but his active service period is 
shown to have ended in September 1945).  In Libertine v. 
Brown, 9 Vet. App. 521 (1996), it was held that certain 
disabilities are susceptible to observation by lay persons, 
thus warranting the grant of service connection under 
38 U.S.C.A. § 1154(b) based on lay statements alone, but in 
other instances, medical evidence of nexus to service is 
still required.  Id. at 524.  In this case, the Board finds 
that the veteran is not competent, as a lay person, to 
establish the required nexus between active wartime service 
or any injury sustained therein and the onset of Parkinson's 
disease (or any other similar disability) many years 
thereafter.

In April 1994, Dr. Tanner stated that the etiology of 
Parkinson's disease is unknown but many causes for the onset 
of the disease have been proposed, including exposure to 
extreme stress such as a combat situation (as discussed 
above, the veteran is shown to have had combat exposure 
during his World War II service).  However, the physician did 
not offer an opinion regarding matters such as the amount of 
extreme stress exposure required in order for there to exist 
and increased risk for developing Parkinson's disease, or 
whether the veteran's Parkinson's disease is related to his 
active service and/or stress exposure therein.  On complete 
review of the veteran's claims folder in December 1998, 
showing gradual onset of Parkinson's disease/Parkinson's 
disease-like symptoms over the years, beginning many years 
after service separation, a VA neurologist concluded 
unequivocally that the veteran's current clinical 
manifestations were not related to active service. 

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is decidedly 
not the case in this instance where the preponderance of the 
competent (medical) evidence is against the claim.

ORDER

Entitlement to a rating in excess of 50 percent for anxiety 
reaction with PTSD is denied.

Service connection for Parkinson's disease is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

